TO BE PUBLISHED

                  $51tprriur (Court of rtiturku
                                 2015-SC-000219-KB



KIMBERLY LYNN BUNTON                                                        MOVANT



V.                              IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                             RESPONDENT


                                OPINION AND ORDER

          Pursuant to SCR 3.480(2), the negotiated sanction rule, Movant,

Kimberly Lynn Bunton' moves this Court to impose upon her a one-year

suspension, to be probated for two years, conditioned upon Movant incurring

no further criminal or disciplinary charges, and further conditioned upon

Movant fully complying with the terms of her conditional discharge in

Commonwealth v. Bunton, Jefferson Circuit Court No. 10-CR-2767. The

Kentucky Bar Association (KBA) has no objection to Movant's request.


                                I. KBA FILE NO. 16822

      While Movant was employed as the director of the Metro Louisville

Department of Housing and Family Services, she knowingly violated rules or

regulations relating to her office in connection with public benefits received by




      1 KBA Member No. 87650; bar roster address, 4311 River Park Drive, Louisville,
Ky., 40211. Movant was admitted to the practice of law May 3, 1999.
 her mother. In August 2014, Movant entered an Alford plea to two counts of

first-degree official misconduct, a Class A misdemeanor. As a result of these

convictions, Movant was sentenced to twelve months on each count with the

sentences to run concurrently, for a total of 12 months. This sentence was

conditionally discharged for two years, or until restitution in the amount of

$8,885.00 is paid, whichever is longer.

      As a result of the above conduct, the Inquiry Commission charged

Movant with having violated SCR 3.130(8.4)(b) 2 for professional misconduct in

committing "a criminal act that reflects adversely on the lawyer's honesty,

trustworthiness or fitness as a lawyer in other respects"; and SCR

3.130(8.4)(c) 3 for professional misconduct in "engaging in conduct involving

dishonesty, fraud, deceit or misrepresentation."


                                    H. DISCIPLINE

      Movant admitted to professional misconduct by violating the cited

Kentucky Supreme Court Rules for each Charge issued by the Inquiry

Commission in this matter as set forth above. Under SCR 3.480(2), Movant

and the KBA have further agreed to the imposition of discipline and now ask

this Court to impose the agreed upon sanction of a one-year suspension, to be

probated for two years, conditioned upon her abiding by the terms of her

conditional discharge in her Jefferson County criminal case, and upon

incurring no further criminal or disciplinary charges.


      2   Formerly 3.130(8.3)(b).
      3   Formerly 3.130(8.3)(c).

                                          2
      After reviewing the record, the applicable ethical standards, and other

relevant authorities, this Court concludes that the discipline proposed by

Movant, and agreed to by the KBA, is adequate. See Stevens v. KBA,      186
S.W.3d 744 (Ky. 2006) (Assistant Commonwealth Attorney who had unethical

sexual contact with a client of his office was charged with official misconduct

(but acquitted at trial) and received a public reprimand for his unethical

conduct).

      Accordingly, the Court hereby ORDERS:

      1. Movant, Kimberly Lynn Bunton, KBA Member No. 87650, is guilty of

all charges alleged in KBA File No. 16822;

      2. Movant is suspended from the practice of law for a period of one year,

effective as of the tenth day following entry of this Order pursuant to SCR

3.390(a), with all of the suspension probated for a period of two years, on the

condition that Movant must not receive any further disciplinary or criminal

charges for two years, and on the condition that she fully comply with the

terms of her conditional discharge in Commonwealth v. Bunton, Jefferson

Circuit Court Case No. 10-CR-2767;

      3. If Movant fails to comply with any of the terms of discipline as set

forth in this Order, the Court will impose the full two year period of suspension

and require client notification under SCR 3.390(b), and Movant will be referred

to the Character and Fitness Committee pursuant to SCR 3.510(3); and




                                        3
      4. In accordance with SCR 3.450, Movant must pay $35.00, the cost

associated with this proceeding, for which execution may issue from this Court

upon finality of this order.

      All sitting. All concur.

      ENTERED: August 20, 2015.




                                     HIEF JUSTICE




                                      4